DOOLTXG, District Judge.
[1] Respondent was warned that its dredg-e was operating in the neighborhood of libelant’s cable and was likely to cut it. The warning was apparently unheeded. Either the dredge or the cable was out of its proper place. The cable was practically stationary, with a possible swing of SO feet. The dredge was moving. It is more likely that the dredge was out of place than that the cable was.
[2] A decree will therefore be entered for libelant. I am not sure that the action in rem may be maintained, but a decree in rem will be entered, so that the matter may be determined for the guidance of all of us.